                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAIMARIA BODOR,                                            :       CIVIL ACTION
Individually and on behalf of all                          :
others similarly situated,                                 :
                                                           :
                                      Plaintiffs           :
             v.                                            :       NO. 19-cv-5787(JMG)
                                                           :
MAXIMUS FEDERAL SERVICES, INC.,                            :

                                      Defendant

                         JOINT MOTION TO EXTEND DISCOVERY DEADLINE
                               AND DISPOSITIVE MOTION DEADLINE

             Pursuant to Your Honor’s Policies and Procedures, Defendant and Plaintiff, by and through

their undersigned counsel, stipulate and move as follows:

             1.         Pursuant to the Court’s April 10, 2020 Scheduling Order, all Phase I Discovery,

Part A is to be completed on or before July 28, 2020. Likewise, all motions for summary

judgment on the named Plaintiff’s claims shall be filed by July 28, 2020.

             2.         As a result of the COVID-19 National Emergency and related federal legislation,

Defendant Maximus Federal Services, Inc. (“Maximus Federal”) experienced a substantial

increase in workload beginning in March, 2020. At the same time, Maximus Federal converted

almost all staff to a remote work arrangement, a process that entailed reconfiguring

infrastructure, equipment, and resources for over 500 staff members across four geographically

disparate locations. The significant demands on Maximus Federal’s staff continues even today.

             3.         Because of those developments, Maximus Federal has experienced a delay in

complying with Plaintiff’s Phase I, Part A discovery requests.




37232174.2 07/22/2020
             4.         The Parties stipulate and agree to extend the deadline for Phase I, Part A

Discovery to September 8, 2020.

             5.         The Parties stipulate and agree to extend the deadline for motions for summary

judgment on the named Plaintiff’s claims to September 22, 2020.

             6.         No prior requests for an extension have been sought.

             7.         This extension does not impact any motion or trial dates in this matter.


Dated: July 22, 2020                                   /s/ Carl L. Flitter
                                                      Carl L. Flitter
                                                      Andrew M. Milz
                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (Tel) 610-822-0782
                                                      cflitter@consumerslaw.com
                                                      amilz@consumerslaw.com
                                                      Attorneys for Plaintiff


                                                      /s/ Marisa Rachel De Feo
                                                      Marisa Rachel De Feo
                                                      Ryan L. DiClemente
                                                      SAUL EWING ARNSTEIN & LEHR LLP
                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102-2186
                                                      (Tel) 215-972-1976
                                                      Marisa.DeFeo@saul.com
                                                      Ryan.DiClemente@saul.com
                                                      Attorneys for Defendant


                                                      APPROVED BY:



                                                      JOHN M. GALLAGHER, U.S.D.J.




                                                        -2-
37232174.2 07/22/2020
                                      CERTIFICATE OF SERVICE


             I hereby certify that on the date set forth below, I caused a true and correct copy of the

foregoing document to be served upon all counsel of record via the Court’s Electronic Case

Filing System.




Dated: July 22, 2020                                               /s/ Marisa Rachel De Feo
                                                                   Marisa Rachel De Feo




                                                      -3-
37232174.2 07/22/2020
